Case 7:19-cr-00024-MFU Document 245-1 Filed 05/04/21 Page 1 of 5 Pageid#: 596



                                        AARON B. HOUCHENS, P.C.
                                          ATTORNEY AT LAW

                                                           O.
                               II   I E. Main  St,, p.O. Box 1250, Salem, Virgini a24.153
                                                                                      -
                                      rEL;   (540) 3re-44e8. FAx: (5a0j 33;_it0t
 Aaron B, Houchens
                                                  www.houchenslaw.com
 aaron@houchenslaw. com



                                                November      22,2}lg

 Via   E-Mail & U.S. Mait

Kari Kristina Munro, Esq.
Assistant United States Attorney
United States Attorney,s Office
BB&T Building
310 First Street, S.W. Room 906
Roanoke, VA 2400g

         RE:    USA v. Lethaniel Charles Harper
                Case No.: 7:19-cr-00024

Dear Ms. Munro:

         Pursuant to the United States
                                         constitution, the laws of the lJnite<t
Rules of criminal Procedure,                                                    States, the Federal
                                the Federal Rules of Evidence, the
Guidelines and'/or existing case                                   Unirted  States sentencing
                                  law, Defendant Lethaniel charles
hereby requests the Government                                      Harper   (the ,.Defendant,,),
                                     to p.odu.. the followin*          i*..,    to the extent they may exist, lbr
                          connection      *itt          preparati*]""a2", triar, and/o,,.nt.n.ing
}|:trifitjf.H'#jn                                 the
                                                                                                  in the


         A     Any relevant written or recorded
                                                   statements made or adoptred by
               or copies thereof, within the possession,                              the Defendant,
                                                            custody, or control of the Government,,
               the existence of which is known,
                                                   or by the          oiou. d.iligence may become
                                                  portion of "*.,jr.
               known, to the Government; that
                                                              any written record containing the
               substance of any relevant oral
                                               statement made by the.Defen,dant
              or after arrest in response to interrogation                           whether before
                                                             by any person then known to the
              Defendant to b.e a Gov.ernment
                                                 agent; and recorded testimonLy
              before a grand jury which rerateslo                                 of the Defendant
                                                      the offense .rr*g.o we are requesting
              disclosure ofthe.sub-stalce
                                           of any other relevant o.uirru,.*ent
              Defendant whether before                                             made by the
                                           o, afte. arrest in response t. interrogation
              person then known by the                                                    by any
                                           Defendant to be a Gtvemment
              Government intends to use the                                  agent if the
                                                statement at triar. see Fed. Fr..
                                                                                  crim. proc.
              1 6(aX I
                       )(A) & (B)(ixiixiii).
Case 7:19-cr-00024-MFU Document 245-1 Filed 05/04/21 Page 2 of 5 Pageid#: 597




       B.    A copy of the Defendant's prior criminal record,
                                                              if any, as is within the possession,
             custody, or control of the Govemment, the
                                                         existence'of which is known, or by the
             exercise of due diligence may become known
                                                         to the G.vemmen t. seeFed. R. crim.
             Proc. l6(a)(1)(D).

       C    Books, papers, documents, photographs, tangible
                                                              objects, or copies or portions
            thereof, which are within the possession, custody
                                                               or oontrol of the Governmenii
            and which are related to the above referenced
                                                          case, or are intended for use uy trre
            Government as evidence at trial, or were obtained
                                                               from or belong to the
            Defendant. See Fed. R. Crim. proc. 16(a)(1XE).

       D.    Any results or reports of physical or mental examinations,
                                                                        and of scientific tests
             or experiments' or copies thereof which are
                                                          within the possession, custody, or
             control of the Govemment, the existence of which
                                                                is knlwn, or by the exercise.f
            due diligence may become known, to the
                                                      Govemment, and which are related to
            the above referenced case or are intended for
                                                           use by the Government as evidence
            at trial. see Fed. R. crim. proc. l6(a)(1xF).
                                                           we aisc, request that the
            Govemment preserve for testing by the Defendant
                                                                any and all substances
            capable of being tested by scientific means
                                                         whether or not such substa,C€s worg
            tested by the Government.

            A complete written summary of testimony to be presr:nted
                                                                     by any Govemment
            witness called as an expert witness including
                                                           the witness' opinions, the basis an<l
            the reasons therefore, and hisrher qualifications.
                                                               see lred. R. crim. p. l6(a)(1)(c).

      F.    All evidence favorable to the Defendant which is
                                                                 material either to the issue of
            guilt or punishment in the above referenced
                                                           case or wrrich seryes to impeach a
            Government witness who will testifr at
                                                       trial. See generalll, groO, v. Maryland.,
            373 U.S. 33 (1g63); Gigriov. United states,405u-.s.
                                                                         l 50 (rgl2).This request
            includes, but is by no means limited
                                                   to:
                    '       The existence of any witness known to
                                                                      the Government who is
                            favorable to the defense together with
                                                                     any and all statements mad,e
                            or adopted by that witness (whether theabe
                                                                              written, recorded or
                           the substance of orar statements) within
                                                                       ihe curstody or control of
                           the Govemment, the existence of which
                                                                        is kn'wn, or by the
                           exercise of due diligence may become
                                                                   known to the Govemment.
                   '       Any statements made or adopted by any individual
                                                                                     (incruding co_
                           defendants) (whether they be writtln,
                                                                    recorded or the substance ol
                           oral statements) within the custody or
                                                                    control of the Government,
                           the existence of which is known, or
                                                                 by trre exercise of due diligence
                           may become known to the Government,
                                                                        which excurpate or do no.
                          mention the Defendant.
Case 7:19-cr-00024-MFU Document 245-1 Filed 05/04/21 Page 3 of 5 Pageid#: 598



                      '    Any and all evidence showing any bias, narcotic
                                                                                habit, psychiatric
                           treatment, rack of competence, lack ollimpartiality,
                                                                                    or.ri,,inur
                           record, on the part of any witness the Government
                                                                                   intends to call
                           to testifr at trial in the above referenced case.
                      '    The results of any lie detector tests gil,en to the
                                                                               Defendant or
                           witnesses the Govemment intends to r;all
                                                                    to testifu at trial in the
                           above referenced case.
                      '    Any promises, rewards and inducements (financial
                                                                                  or otherwise)
                           offered (including a list of payments) r)r ofl),threats
                                                                                       or.ri*inui'
                             prosecution made to any witness the Government
                                                                                      intends to call to
                             testiff at trial in the above referenced case.
                      '      Presentence investigation reports, if any,
                                                                           relating to any witness the
                             Govemment intends to call to testifu at trial
                                                                              in the above-
                            referenced matter.
                      '     Any and ar evidence about which the Govemment
                                                                                       is now aw€ue,
                            or about which the Government may become aware
                                                                                        by the exercise
                            of due diligence that might indicate, h.wever remotely,
                                                                                             that
                            another individual committed the offense(s)
                                                                              for which the
                            Defendant now stands accused. This includes
                                                                                all evidence which
                            the Govemment believes indicates that another
                                                                                  individuar
                            committed the offense(s) in connection with
                                                                               the Defendant.
                  '        Names and addresses of eyewitnesses to
                                                                          the offense(s) for whichL
                           the Defendant now stands accused wh.se
                                                                           identity is now known,   ^''
                           or by the exercise ofdue diligence may become
                           Government.
                                                                                   knownto  il;
                  '        Information regarding any indecisive, i,comlllete
                                                                                     or hesitant
                           identification of the Defendant by any.*itress
                                                                                 to the offense(s) firr
                           which the Defendant now stands accused (regardless
                                                                                         of whether
                           the Government intends to call that witness
                                                                              to testifu at trial).
                  '       Any and all information that tends to detract
                                                                               from thl credibiiity
                          or probative value of the testimony and/or
                                                                            ev,idence that the
                          Govemment anticipates it will present
                                                                      at trial or sentencing in the
                          above referenced case.
                  '       Any and all differences between inform.ation
                                                                              provided to the
                          goverrlment by a cooperating witness
                          the govemment in a proffer made by
                                                                     and infbrmation provided      t'
                                                                    that wit,ess,s attorney. see
                          spicer v. Roxbury Co*ectionar Institute,,
                                                                         194 F.3d 547 (4th cir.
                          teeg).

      G.   copies of any statem^ents
                                     pug. or adopted-by any a,eged c,o-conspirator, co-
           defendant or agent of the Defendani
                                                 re'gardless of whe:ther the Government
           intends to introduce these statements
                                                  uiOiuf.
Case 7:19-cr-00024-MFU Document 245-1 Filed 05/04/21 Page 4 of 5 Pageid#: 599



          H      The identify of any informant connected to the above
                                                                            referenced case who wa.s a
                 percipient witness to or participated in the alleged
                                                                        defense. See Roviaro v. UnitecJ
                 States,353
                 53 (1957)' The Defendant also requests information
                                                                          regarding the present address
                 of said informant; any prior criminal record of said iinfJrmanf
                                                                                     any bias, narcotic
                 habit, psychiatric treatment, lack of competence, lac,k
                                                                            of crediUitity, lack of
                 impartiality, or criminal rec-ord on the purt or said in,formant;
                                                                                    and any promises,
                 rewards and inducements (financial or otherwise)
                                                                       orfered or'an), threats of
                 criminal prosecution made to said informant.

         I      Any statements made or adopted by witnesses which
                                                                         the Government intends to
                call to te-sti& at any hearing (inctuaing a sentencing
                                                                       hearing) connected with the
                above referenced case, or notes made by said witnes=ses
                                                                           witiin the possession,
                custody, or control of the Govemment, the existence
                                                                        of whict i, t rro*n, or by the
                exercise of
                             {ue diligence may become known to the Ciovernment . See lg U.S.C:. $
                3500; Fed. R. crim. proc.2,6.2. This includes
                                                                any stiatements made by a
                government witness while he or she was incarceraterl
                                                                         in the course of telephole
                conversations with government agents or others
                                                                  that were1af. r..oro.a by the
                institution in which the witness w-as incarcerated.
                                                                     see united States v. Ramire:,t,
                t74F.3d s84 (5th Cir.1999).

         J'     The general nature of any and all evidence
                                                             the Gove.rnment intends to introduce at
                trial pursuant to Rule 404(b) of the Federal Rules
                                                                    of Evidenc e. seeFed. R. E,id.
                404(b). The Defendant further requests a statement ,of
                                                                         the Government,s theoly
                of admissibility with respect to all such evidence.

         K      Facts and circumstances of the offense
                                                        and offense characteristics that are rele,rant
                to the application of the Sentencing Guidelines.

         Please note that the Defendant specifically
                                                         requests all-items he irs entitled to review ars
 provided by the United States constitution,
                                                  the tu*, ortn. United states, the Federal
 criminal Procedure, the Federal Rules of                                                        Rules.f
                                               Evidence, the united States Senlencing
 and/or existing case law. If those sources                                               Guidelines
                                               require production of items not specifically
 requested herein, a request for these
                                         items is nowspecifically made. Furthermore,
 request is a continuing request; if the                                                     this
                                          Government discovers additional e,idence
 responsive to any of the above Requests                                                  or material
                                               subsequent to the Government,s initial production,
 we request prompt production of that
                                           information.

         In the event that the Government fails
                                                to produce all, or any part, of the evidence
 materials herein requested, the Defendant                                                   or
                                            reserves the right to opporse the introduction
 evidence or materials at any hearing                                                      of suchL
                                      in the above r.fer"nJ.d case ancuor move
 the indictment against the Defend                                                for dismissal of
                                    int. see Fed. R. crim. proc. l6(d.)(2).
       Thank you for your assistance in this
                                             regard. If you have an1, questions, please
hesitate to contact my
                     office. Until then I remain;                                       do not
Case 7:19-cr-00024-MFU Document 245-1 Filed 05/04/21 Page 5 of 5 Pageid#: 600




                                 Very truly yours.


                                rt.rgUru&
                                Aaron B. Houchens

 ABlVsas
 cc: Lethaniel Charles Harper
